            Case 8:20-bk-00966-MGW            Doc 12    Filed 02/18/20     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

IN RE:
                                                             CASE NO.: 8:20-bk-00966-MGW
ANGELA PATRICIA COX                                          CHAPTER 13


                                 Debtors/.


             DEBTOR’S EX PARTE MOTION FOR AN EXTENSION OF TIME
            TO FILE SCHEDULES AND OTHER CHAPTER 13 DEFICIENCIES

         The Debtor, by and through undersigned counsel, and ex parte, pursuant to FRBP

1007(c) and Local Rule 9013-1(b), moves this Court for an extension of fifteen days to file

Summary of Your Assets and Liabilities and Certain Statistical Information, SCHEDULES A-J,

Statement of Financial Affairs, Declaration Concerning Debtors Schedules, Chapter 13

Statement of Your Current Monthly Income and Calculation of Commitment Period Form

122C-1, Disclosure of Compensation, and Chapter 13 Plan and for cause alleges:

         1. The Debtor filed a Chapter 13 Bankruptcy on an emergency basis on February 4,

2020. The balance of her required Schedules are due by February 18, 2020.

         2. The Debtor needs the extension to provide additional financial documentation,

which includes supporting documentation as it pertains to a profit and loss statement, in order

to complete the Schedules and Plan.

         3. The extension will not prejudice creditors or interfere with the orderly

administration of this estate.

         WHEREFORE the Debtor requests this Court to allow the Debtor an additional 15 days

from entry of the Order to file the necessary documents.
           Case 8:20-bk-00966-MGW         Doc 12    Filed 02/18/20      Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the DEBTOR’S EX PARTE MOTION TO

EXTEND TIME TO FILE SCHEDULES AND OTHER CHAPTER 13 DEFICINCIES has

been furnished by the court’s CM/ECF electronic Notice to:

Melbalynn Fisher on behalf of Creditor U.S. Bank National Association
Melbalynn.Fisher@mcccalla.com, FLBKECF@mccalla.com

Jeffrey S Hochfelsen on behalf of Debtor Angela Patricia Cox
bkry@kraskerlaw.com, jhochfelsen@kraskerlaw.com

Kelly Remick
ecf@ch13tampa.com

United States Trustee - TPA7/13, 7
USTPRegion21.TP.ECF@USDOJ.GOV

on this 18th day of February, 2020.

                                           LAW OFFICE OF PAUL A. KRASKER, P.A.
                                           Attorneys for Debtor
                                           1615 Forum Place, 5th Floor
                                           West Palm Beach, Florida 33401
                                           Phone (561) 328-2291
                                           Fax (561) 515-3904

                                           BY:     /s/ Jeffrey S. Hochfelsen
                                                   JEFFREY S. HOCHFELSEN
                                                   Florida Bar Number: 866709
